UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:November 30, 2011 Item 1. Schedule of Investments. Geneva Advisors All Cap Growth Fund Schedule of Investments November 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.21% Activities Related to Credit Intermediation - 4.00% Mastercard, Inc. Aerospace Product and Parts Manufacturing - 6.44% BE Aerospace, Inc. (a) HEICO Corp. TransDigm Group, Inc. (a) Agriculture, Construction, and Mining Machinery Manufacturing - 3.95% Baker Hughes, Inc. FMC Technologies, Inc. (a) Apparel Knitting Mills - 1.00% Under Armour, Inc. (a) Building Material and Supplies Dealers - 4.16% Fastenal Co. Communications Equipment Manufacturing - 0.97% QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 5.83% Apple, Inc. (a) Computer Systems Design and Related Services - 9.77% Athenahealth, Inc. (a) priceline.com, Inc. (a) Quality Systems, Inc. Solarwinds, Inc. (a) VMware,Inc. (a) Data Processing, Hosting, and Related Services - 1.71% Riverbed Technology, Inc. (a) Drugs and Druggists' Sundries Merchant Wholesalers - 0.96% Herbalife Ltd. (b) Electronic Shopping and Mail-Order Houses - 3.28% Amazon.com, Inc. (a) Sotheby's Foundries - 1.16% Precision Castparts Corp. Full-Service Restaurants - 5.03% Chipotle Mexican Grill, Inc. (a) Panera Bread Co. (a) Gambling Industries - 2.30% Las Vegas Sands Corp. (a) Health and Personal Care Stores - 1.51% Ulta Salon Cosmetics & Fragrance, Inc. (a) Management, Scientific, and Technical Consulting Services - 1.22% Salesforce.com, Inc. (a) Medical Equipment and Supplies Manufacturing - 4.22% Intuitive Surgical, Inc. (a) Metal Ore Mining - 3.13% Freeport-McMoRan Copper & Gold Inc. Goldcorp, Inc. (b) Nonmetallic Mineral Mining and Quarrying - 1.91% Potash Corp. of Saskatchewan - ADR Oil and Gas Extraction - 9.88% Concho Resources, Inc. (a) Continental Resources, Inc. (a) SM Energy Co. Other Food Manufacturing - 2.76% Green Mountain Coffee Roasters, Inc. (a) Other General Merchandise Stores - 2.24% Tractor Supply Co. Other General Purpose Machinery Manufacturing - 2.14% Robbins & Myers, Inc. Other Information Services - 2.13% Baidu, Inc. - ADR (a) Other Schools and Instruction - 0.89% New Oriental Education & Technology Group,Inc. - ADR (a) Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing - 2.37% Mosaic Co. Pharmaceutical and Medicine Manufacturing - 0.99% Alexion Pharmaceuticals, Inc. (a) Software Publishers - 5.60% Check Point Software Tech Ltd. (a)(b) Informatica Corp. (a) SXC Health Solutions Corp. (a)(b) Support Activities for Mining - 1.65% Core Laboratories N V (b) Waste Treatment and Disposal - 3.01% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $123,401,921) Principal Amount Value SHORT-TERM INVESTMENTS - 5.65% Money Market Fund - 5.65% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $8,457,853) Total Investments (Cost $131,859,774) - 101.86% Liabilities in Excess of Other Assets - (1.86)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security ADR American Depositary Receipt The cost basis of investments for federal income tax purposes at November 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at November 30, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stock* $ $
